No.     82-101

                     I N THE SUPREL?IE COURT O THE STATE OF MONTANA
                                              F

                                                         1983




STATE OF MONTANA,

               P l a i n t i f f and Cross-Appellant,

     VS   .
TIIURl4AN J. M S R V , D e f e n a a n t ,
              UG O E

     VS   .
INTERNATIONAL FIDELITY INSURANCE COMPANY,

               A p p e l l a n t and Cross-Respondent.




Appeal f r o n :      U i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County o f N i n e r a i , The H o n o r a b l e
                      Douglas H a r k i n , J u d g e p r e s i d i n g .



          For A p p e i l a n t and Cross-Respondent:

                      a e x t e r L. D e l a n e y ; Mulroney, D e l a n e y , Dalby a n d
                      Mudd, M i s s o u l a , Montana


          E'or P l a l n t l f f a n d C r o s s - A p p e l l a n t :

                      Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , Helella, Xontana
                      M. Shaun Donovan, County A t t o r n e y , S u p e r i o r , ? ~ I o n t a n a



                                                 Submitted:              J a n u a r y 1 2 , 1983

                                                     Decided:            F e b r u a r y 24, 1983
M r . J u s t i c e John          Conway H a r r i s o n               delivered          t h e Opinion        of     the
Court.


       This     case        involves         a n o r d e r by             the     District          Court,     of     the

Fourth         Judicial               District,              County             of       Mineral ,         requiring

I n t e r n a t i o n a l F i d e l i t y to f o r f e i t $ 5 , 0 0 0 o f a $ 5 0 , 0 0 0 b a i l b o n d .

       Musgrove          was     convicted             of    mitigated               d e l i b e r a t e homicide      on

February 7 , 1977.                    H e a p p e a l e d to t h i s C o u r t .              A t t h a t t i m e the

District        Court        required            the        defendant           to     secure       an    additional

$50,000       bail.            International                 Fidelity           provided           the    additional

bond.         This        Court        reversed             the        conviction          and     ordered       a    new

trial.        S t a t e v.       Musgrove ( 1 9 7 8 ) r 1 7 8 Mont. 1 6 2 , 528 P.2d 1246.

      A s e c o n d t r i a l was commenced                       i n J a n u a r y 1979; d e f e n d a n t being

at liberty.              H e a t t e n d e d a l l p r o c e e d i n g s t h r o u g h t h e close o f t h e

evidence        on     Friday,          January         26,        1979.          The D i s t r i c t C o u r t had

s c h e d u l e d c l o s i n g a r g u m e n t s f o r t h e f o l l o w i n g Monday, J a n u a r y 2 9 .

However, o n Monday m o r n i n g t h e d e f e n d a n t f a i l e d t o a p p e a r .                               The

D i s t r i c t C o u r t t h e n o r d e r e d t o t a l f o r f e i t u r e of t h e $ 5 0 , 0 0 0 b o n d ,

i s s u e d a bench w a r r a n t f o r d e f e n d a n t ' s                   a r r e s t , and r e c e s s e d t h e
t r i a l f o r t e n d a y s , u n t i l Wednesday, F e b r u a r y 7 , 1 9 7 9 .

       Defendant            failed          to     appear               because          he      was      in     Texas.

According         to       his        testimony,            he      was     suffering              from    emotional

b r e a k d o w n and w a n t e d t o r e t u r n t o T e x a s to c o m m i t s u i c i d e .                    While

i n T e x a s , he a d m i t t e d h i m s e l f            t o V i l l a Rosa H o s p i t a l and s h o r t l y

t h e r e a f t e r was i n c o n t a c t w i t h a r e p r e s e n t a t i v e of I n t e r n a t i o n a l

Fidelity.            I n t e r n a t i o n a l F i d e l i t y was a b l e t o p e r s u a d e Musgrove

t o r e t u r n to Montana.                 They p r o v i d e d t r a n s p o r t a t i o n and Musgrove

w a s b a c k i n Montana b e f o r e t h e e x p i r a t i o n of                        t h e ten-day        recess.

Due    to Musgrove's              absence,             the    county        incurred             expenses      in the

amount of $1,000.

      On     February            6,     final      arguments               were         heard       and    the       jury

returned        a v e r d i c t of         guilty.            Musgrove was s e n t e n c e d to t w e n t y

y e a r s i m p r i s o n m e n t on F e b r u a r y 2 1 , 1 9 7 9 .              On t h a t same d a y a b a i l

d i s c h a r g e h e a r i n g was h e l d .           The D i s t r i c t C o u r t o r d e r e d t h a t t h e

f o r f e i t u r e of     the    $ 5 0 , 0 0 0 bond              be    discharged            in    the   amount of
$25,000.               International                Fidelity            appealed            to     this        Court

challenging            the     amount          of        forfeiture.                This     Court       remanded

because        " [ o l u r r e v i e w of         the         record        leaves     no d o u b t      that     the

$25,000        bond      forfeiture           was         imposed       as a p e n a l t y . "           S t a t e v.

Musgrove        (1980),                    Mont     .   - I          - 6 1 0 P.2d 7 1 0 , 7 1 3 , 37
St.Rep.        755,     759.        Another b a i l              discharge           hearing      was h e l d o n

December        1, 1 9 8 1 , and           j u d g m e n t was e n t e r e d o n J a n u a r y 11, 1 9 8 2 .

This       time       the      District             Court        discharged             all       but       $5,000.

I n t e r n a t i o n a l F i d e l i t y was s t i l l d i s s a t i s f i e d and t h e i r a p p e a l i s

again before t h i s Court.

       Two i s s u e s a r e r a i s e d b y t h e p a r t i e s :              (1) w h e t h e r or n o t t h e

D i s t r i c t C o u r t had j u r i s d i c t i o n to d i s c h a r g e a n y p a r t of t h e bond

forfeiture;           and,     ( 2 ) i f t h e c o u r t d i d have j u r i s d i c t i o n ,               whether

t h e o r d e r e d f o r f e i t u r e o f $ 5 , 0 0 0 was e r r o r ?

       The S t a t e a r g u e s t h a t t h e D i s t r i c t C o u r t d i d n o t h a v e j u r i s -

d i c t i o n t o d i s c h a r g e a n y o f t h e f o r f e i t e d bond w i t h o u t a f i n d i n g

o f " s a t i s f a c t o r y e x c u s e " as r e q u i r e d by s e c t i o n 46-9-503 ( 3 ) , MCA.

I n o t h e r w o r d s , t h e S t a t e m a i n t a i n s t h a t " s a t i s f a c t o r y e x c u s e " is

a necessary prerequisite                         to d i s c h a r g e of           any p a r t    of     the     for-

feiture.          The S t a t e c i t e s s e v e r a l non-Montana                        cases which h o l d
t h a t v o l u n t a r y a b s e n c e from a j u r i s d i c t i o n              is n o t     "satisfactory

excuse;"        also,        "Musgrove's                failure        to    appear        on    the     basis     of

p s y c h o l o g i c a l p r o b l e m s is n o t c r e d i b l e . "         I n connection with the

above       jurisdictional             argument,               the     State        maintains          that      this

Court's       prior       opinion          did      not       alter     the     necessity          for      finding

"satisfactory            excuse       ."         International               Fidelity           argues      in    its
reply      brief      that      the    S t a t e has missed                  the     crucial      issue.         The

q u e s t i o n is n o t w h e t h e r t h e r e was " s a t i s f a c t o r y e x c u s e             ,"   rather,

t h e i s s u e is t h e amount o f d i s c h a r g e .

       S e c t i o n 46-9-503(3),            MCA,        states:

               " I f a t a n y time w i t h i n 30 d a y s a f t e r t h e f o r -
               f e i t u r e t h e d e f e n d a n t o r h i s b a i l a p p e a r and
               satisfactorily              excuse       his        negligence         or
               f a i l u r e t o comply w i t h t h e c o n d i t i o n s of t h e
               b a i l , t h e c o u r t , i n i t s d i s c r e t i o n , may d i r e c t
               t h e f o r f e i t u r e o f t h e b a i l t o be d i s c h a r g e d
               upon s u c h terms as may be j u s t . "
       The S t a t e is c o r r e c t i n p o i n t i n g o u t t h e o b v i o u s p r e r e q u i s i t e
finding          of     "satisfactory           excuse"        before       any     discharge          may    be
ordered.              However,        we do n o t a g r e e t h a t t h e D i s t r i c t C o u r t was

without jurisdiction                    t o o r d e r d i s c h a r g e "upon s u c h terms as may
be j u s t . "
       Concerning              the     reasons      Musgrove           left    Montana,          the     Court

found :
                 "The D e f e n d a n t ' s d e c i s i o n t o l e a v e Montana was
                 t h e r e s u l t o f h i s b e l i e f t h a t he was b e i n g
                 r a i l r o a d e d a t t h e t r i a l , he would be c o n v i c t e d
                 a n d h e would r e c e i v e a s e n t e n c e of t w e n t y ( 2 0 )
                 y e a r s imprisonment.


                 "The D e f e n d a n t c l a i m e d t h a t a t t h e t i m e h e
                 l e f t Montana h e s u f f e r e d a ' t o t a l e m o t i o n a l
                 b r e a k d o w n ' and d i d n ' t t h i n k he knew w h a t he
                 was d o i n g .


                 " W h i l e i n T e x a s , t h e D e f e n d a n t was i n t e r v i e w e d
                 b y a S a n A n t o n i o P s y c h i a t r i s t who d i a g n o s e d
                 t h e Defendant a s s u f f e r i n g from p s y c h o t i c
                 d e p r e s s i o n -- s u i c i d e .

       The       Court         also     made     the      following           conclusions          of      law:
                 "The D e f e n d a n t l e f t t h e S t a t e of Montana w h i l e
                 u n d e r g r e a t e m o t i o n a l stress r e s u l t i n g from
                 h i s t r i a l and p e r s o n a l p r o b l e m s .



                 "The D e f e n d a n t ' s m e n t a l s t a t e a t t h e t i m e he
                 l e f t Montana o p e r a t e s a s a p a r t i a l e x c u s e f o r
                 h i s unauthorized absence               ."  (~mphasis-added. )
       Although         the     a b o v e f i n d i n g s and     c o n c l u s i o n s are not         statu-

torily        phrased      ,    we      hold    that      the      Court       found       "satisfactory
excuse."              "Sickness        . . .     which makes t h e p r i n c i p a l             unable       to
a p p e a r a t t h e t i m e s e t is o r d i n a r i l y h e l d t o be           . . . ground           suf-
f i c i e n t f o r t h e v a c a t i o n of a f o r f e i t u r e      ."     8 Am.Jr.2d          Bail      and
R e c o g n i z a n c e S 184 ( 1 9 8 0 ) .
       The S t a t e p l a c e s s i g n i f i c a n c e on t h e p h r a s e " p a r t i a l e x c u s e "

found      in     the     court's        conclusions.             In    o t h e r words,         the    State

m a i n t a i n s t h a t a l t h o u g h M u s g r o v e ' s a b s e n c e was p a r t i a l l y e x c u s e d ,
i t d o e s n o t f o l l o w t h a t h i s a b s e n c e was s a t i s f a c t o r i l y e x c u s e d .

The     State         would     have      us   believe         that     the     statute        requires        a
c o m p l e t e e x c u s e as o p p o s e d t o a p a r t i a l e x c u s e .                        This distinction
i s n o t i n t h e s t a t u t e and w e w i l l n o t r e a d                               it i n t o t h e s t a t u t e .

       S i n c e w e h o l d t h a t t h e c o u r t d i d h a v e j u r i s d i c t i o n to o r d e r a

d i s c h a r g e , w e m u s t now c o n s i d e r w h e t h e r or n o t t h e c o u r t e r r e d i n
d i s c h a r g i n g $45,000,         r e q u i r i n g a f o r f e i t u r e of $ 5 , 0 0 0 ,                   --   o r the

i s s u e may be s t a t e d i n s t a t u t o r y terms                        --       d i d t h e c o u r t " i n its

discretion           . .         .   direct          the          forfeiture                  of     the      bail      to    be

d i s c h a r g e d upon s u c h terms as may be j u s t ? "
       Initially,            we note        t h a t the s t a t u t e e x p l i c i t l y d i r e c t s the

c o u r t to u s e         its " d i s c r e t i o n       [ t o d i s c h a r g e ] u p o n s u c h terms as
may be j u s t . "           T h u s , t h e g e n e r a l r u l e c o n c e r n i n g s c o p e of r e v i e w

is a p p l i c a b l e .      " T h i s C o u r t w i l l n o t d i s t u r b t h e d e c i s i o n of t h e

trial      court           absent      a    clear          abuse           of    discretion.                      (Citation
omitted.)          The t e s t f o r a b u s e o f d i s c r e t i o n is w h e t h e r t h e t r i a l

court       acted          arbitrarily             without             the      employment                 of     conscious

j u d g m e n t o r e x c e e d e d t h e b o u n d s of r e a s o n .                    (Citations omitted. ) "
Krum v . Krum ( 1 9 8 0 ) ,           -    .-     Mont   .   --   --   I   -         ,   6 1 4 P.2d 5 2 5 , 5 2 7 , 37

St.Rep.      1291, 1295.

       The f o c u s o f         appellant's              a r g u m e n t is t h a t s i n c e t h e c o u n t y
i n c u r r e d o n l y $1,000 i n out-of-pocket                             e x p e n s e s d u e to M u s g r o v e l s
absence,        and        since      there         is     no      other         evidence                in     the    record

showing damage,               a n y f o r f e i t u r e a b o v e $ 1 , 0 0 0 m u s t be r e g a r d e d as
e i t h e r a penalty o r revenue.                           A p p e l l a n t is c o r r e c t                 i n pointing

o u t f a c t o r s t h a t may n o t be c o n s i d e r e d .                   In our f i r s t opinion i n

t h i s d i s p u t e we d i r e c t e d           the District                 Court              to r e c o n s i d e r    the
amount o f        discharge,              and      any judgment                 was           not     to      "consider       as
f a c t o r s e i t h e r a p e n a l t y to t h e d e f e n d a n t or t h e i n s u r a n c e com-
p a n y or r e v e n u e t o t h e s t a t e         ."      Musgrove , --               --        Mont. a t      -     ,    610
P.2d    a t 7 1 3 , 37 S t . R e p .            a t 759.           However, a p p e l l a n t is m i s t a k e n
i n c l a i m i n g t h a t t h e r e c o r d l a c k s e v i d e n c e to s u p p o r t t h e c o u r t ' s

order.

       I n m a k i n g i t s a r g u m e n t , t h a t t h e r e is no e v i d e n c e to s u p p o r t
a f o r f e i t u r e beyond $ 1 , 0 0 0 ,           a p p e l l a n t makes a f a u l t y a s s u m p t i o n .

This     f a u l t y assumption                 is e v i d e n t i n t h e                following             quote       from
the i n i t i a l brief:          " i t is r e s p e c t f u l l y s u b m i t t e d t h a t t h e    ...
judgment of f o r f e i t u r e        . . . should          be v a c a t e d b e c a u s e t h e r e was

n o e v i d e n c e b e f o r e t h e C o u r t t o d e m o n s t r a t e t h a t t h e m e a s u r e of

damage t o t h e p u b l i c a u t h o r i t y e x c e e d s      . . . $1,000."             Appellant
a s s u m e s t h a t a n o r d e r of f o r f e i t u r e c a n o n l y be s u p p o r t e d by e v i -

d e n c e r e l a t i n g t o damage.          T h i s is n o t s o .

      The s t a t u t e d i r e c t s t h e c o u r t to o r d e r d i s c h a r g e "upon s u c h
terms a s may be j u s t . "               I n making t h i s d e t e r m i n a t i o n t h e c o u r t

s h o u l d c o n s i d e r n o t o n l y e v i d e n c e r e l a t i n g to damage b u t a l s o t h e

o t h e r f a c t o r s and c i r c u m s t a n c e s p e c u l i a r to e a c h c a s e .           A s one

court stated:
              " [ n ] o c l e a r r u l e c a n be s e t down which w i l l
              guide the t r i a l court in every case since the
              f a c t s and c i r c u m s t a n c e s o f e a c h i n d i v i d u a l
              c a s e m u s t be c o n s i d e r e d i n t h e i r t o t a l i t y . N o
              o n e f a c t o r w i l l be d e t e r m i n a t i v e i n a l l
              cases."          Owens v . P e o p l e ( 1 9 7 7 ) r 1 9 4 Colo.
3 8 9 , 572 P.2d 8 3 7 , 8 3 8 .
      Here,      the     court's       f i n d i n g s of    fact       and   conclusions        of     law
a d e q u a t e l y c o n s i d e r a l l of       the pertinent factors.               Accordingly,

w e must a f f i r m .




We concur:




                                               \
     Chief ~ u s t i , d




     Justices
Mr. Justice John C. Sheehy, dissenting:

     When this cause was before us in 1979, we remanded the
problem of discharging the forfeiture of defendant's bail to
the District Court with the admonition that "[alny judgment
reached shall not consider as factors either a penalty to the
defendant or the insurance company or revenue to the state."
State v. Musgrove v. International Fidelity Insurance Company

(1980), - Mont    .    ,
                      - 610 P.2d 710, 713, 37 St.Rep. 755.
     That admonition to the District Court became the law of

the case.   Nevertheless, on remand, the District Court found:
     "The bond forfeiture of Fifty Thousand Dollars
     ($50,000.00) is excused except for the sum of Five
     Thousand Dollars    ($5,000.00).     Such sum is
     negligible, if any, revenue to the State, in view
     of   the overall expense resulting       from   the
     Defendant's departure, and does not operate as a
     pena.lty to International after balancing their
     negligent supervision of the Defendant against
     their diligent and successful efforts to return him
     to Montana in time for completion of the trial."
     When the case was before us in 1979, and when it comes
to us again here, it appears that the only costs that have
been reported to the District Court in connection with the
return of the defendant for trial is the sum of $1,000.      The
d.ifference, therefore, between $1,000 and $5,000 is $4,000 of
revenue, which the District Court terms "negligible".       It is
also apparent from the conclusion of the District Court that
it is imposing a penalty against the bail bond insurer for
their "negligent supervision of the Defendant."     There is no
power or authority in the District Court, particularly under
the law of the case which has been established here for
either    revenue or penalty   assessed   for negligence.    The
amount of forfeiture, therefore, should not exceed the sum of
$1,000.
       The   county      attorney     argued   in    the   first case       that
Mineral County had been put to a good deal of expense in the
three    trials       which    ha.ve occurred       with   respect    to    this
defendant.      On oral argument before us in this last case, the

county attorney continues to insist that it has cost the
county approximately $22,000 to try the defendant and it is

on this ground that the county attorney, and apparently the
District Court, are striving to make some recoupment from the
bail    bond.         That    position   ignores     the   position    of    the
forfeiture statute, which provides as follows:
       "46-9-503.           Cond-itions not performed--forfeiture
        ...
       " (3)  If at any time within 30 days after the
       forfeiture the defendant or his bail appear and
       satisfactorily excuse his negligence or failure to
       comply with the conditions of the bail, the court,
       in its discretion, may direct the forfeiture of the
       bail to be discharged upon such terms as may be
       just."
We have held, and it is now the law of the case that such
"terms as       may    be     just"   cannot be     composed of      either    a
penalty, or of revenue to the State.                The terms may logically

include the costs incurred by the county in returning the
defendant to the court of justice and no more.                This position
is consonant with the remainder of the statute where the
defendant       or     his    bail    has   shown     circumstances        which
"satisfactorily excuse his negligence or failure to comply
with the conditions of the bail."              If the defendant does not
satisfactorily excuse his negligence or failure to comply, it
is the duty of the District Court to forfeit the whole bond,
without regard to any partial discharge of the surety.                       But
when the court finds a satisfactory excuse, as It must have
here in order to reduce the forfeiture, then the District
Court must apply, in the law which we have set forth, the
rule    that       it   will    not    exact     a   penalty     or    revenue   in
determining the amount of the forfeiture.
        I know of no statute or legal principle in Montana under
which    a    bail      bondsman       is    under   duty   to   the     state   to
"supervise" the defendant for which it posts bail, and for a
breach of which it might become liable to the State for
"negligent supervision."               It is far stretch of law for the
District Court to require, or this Court to tolerate, that a
bail bondsman becomes a babysitter for the court.
       I would reverse and remand this case, since satisfactory
excuse       has    been       found    by     the   District         Court,   with
instructions to discharge the forfeiture of bail except for
the sum of $1,000 to be paid to the county treasurer of
Mineral County.




                                                ;      Justice             u
Mr. Justice Daniel J. Shea, dissenting:

        In the first case involving the bonding company and the
State, we held that whatever the District Court orders, it
cannot be done as a source of revenue or as a penalty.                State
v. Musgrove      (1980),         Mont.       , 610 P.2d 710, 713, 37
St.Rep. 755.      The hearing after our remand produced no -
                                                           new
evidence as to what costs the State incurred, or what factors
should be considered in determining the amount.                    Here the
trial    court   ordered   the    bonding   company   to     pay    $5,000,
without ever stating how or why this figure was chosen.                  It

clearly could have been one picked out of the air.                 This, in
my judgment, constitutes an abuse of discretion.
     The State had its opportunity to present evidence, - -
                                                        or to
present factors - - trial court - considering the amount
                to the          in
which    should - forfeited.
                be                       It did   neither.         I would,
therefore, order that the State must be confined to its out
of pocket expenses in this case--$1,000.